     Case 1:20-bk-11006-VK       Doc 116 Filed 07/29/20 Entered 07/29/20 13:56:09                 Desc
                                   Main Document Page 1 of 2



 1
 2
                                                                      FILED & ENTERED
 3
 4                                                                           JUL 29 2020
 5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
 6                                                                      BY Bever      DEPUTY CLERK


 7
 8
                             UNITED STATES BANKRUPTCY COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                        Case No.: 1:20-bk-11006-VK
14   Lev Investments, LLC,                         Chapter 13
15                                                 ORDER SETTING HEARING ON
                                                   EMERGENCY MOTION TO RECUSE
16
                                                   DAVID GOLUBCHIK AND THE LAW FIRM
17                                                 OF LEVENE, NEALE, BENDER YOO &
                                   Debtors.        BRILL LLP, FROM ALL FURTHER
18                                                 PARTICIPATION IN THIS CASE, ALL
19                                                 RELATED CASES, AND FOR AN ORDER
                                                   DISGORGING ALL FUNDS RECEIVED BY
20                                                 THE FIRM DUE TO UNDISCLOSED
                                                   CONFLICTED REPRESENTATION OF THE
21                                                 DEBTOR IN RE WEIBEL, INC. (9TH CIR.
22                                                 BAP 1994) 176 B.R. 209

23                                                 Date: August 27, 2020
                                                   Time: 1:30 p.m.
24                                                 Place: Courtroom 301
                                                          21041 Burbank Blvd.
25                                                        Woodland Hills, CA 91367
26
27            On June 26, 2020, Mr. Kemel and Ms. Ayzenberg filed an Emergency Motion to Recuse
28   David Golubchik and the Law Firm of Levene, Neale, Bender Yoo & Brill LLP, From All




                                                  -1-
     Case 1:20-bk-11006-VK         Doc 116 Filed 07/29/20 Entered 07/29/20 13:56:09            Desc
                                     Main Document Page 2 of 2



 1   Further Participation in this Case, All Related Cases, and for an Order Disgorging All Funds
 2   Received by the Firm Due to Undisclosed Conflicted Representation of the Debtor In re Weibel,
 3   Inc. (9th Cir. BAP 1994) 176 B.R. 209 (the "Motion") [doc. 56].
 4          The Court having reviewed the Motion, and for good cause appearing, it is hereby
 5          ORDERED, that a hearing on the Motion will be held in Courtroom 301 of the above-
 6   captioned Court on August 27, 2020 at 1:30 p.m.; and it is further
 7          ORDERED, the parties are to attend the hearing on the Motion via Court Call in
 8   accordance with the Honorable Victoria S. Kaufman’s telephonic appearance procedures, located
 9   at https://www.cacb.uscourts.gov/judges/honorable-victoria-s-kaufman.
10          ORDERED, that the hearing will not be an evidentiary hearing, and the parties will not
11   be permitted to examine any witnesses, at that time; and it is further
12          ORDERED, that any written opposition to the Motion must be filed and served by
13   August 20, 2020; and it is further
14          ORDERED, that any reply to any opposition may be made orally at the hearing on
15   August 27, 2020.
16                                                   ###
17
18
19
20
21
22
23
24
           Date: July 29, 2020
25
26
27
28




                                                     -2-
